44 N.Y.2d 935 (1978)
The People of the State of New York, Appellant
v.
Robert Jackson, Respondent.
Court of Appeals of the State of New York.
Argued May 5, 1978.
Decided June 15, 1978.
John J. Santucci, District Attorney (Thomas M. Russo of counsel), for appellant.
David R. Kliegman for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*936MEMORANDUM.
The order of the Appellate Division should be reversed.
*937By their verdict, the jury chose to discredit the testimony of the purse-snatching codefendant. True it is, of course, that the defendant did not physically participate in the actual purse-snatching, but the crucial question is whether the evidence sustains the jury's verdict that defendant was guilty of aiding in the robbery because of his participation as the driver of the getaway car (Penal Law, § 20.00). The codefendants were seen to enter defendant's car and, when the car immediately drove off, the codefendants promptly crouched down low in the back seat. More significantly, when the car was stopped the victim's wallet was found on the front seat and the purse was jammed under the front seat. Thus, there was ample evidence to sustain the guilty verdict that defendant was a knowing accomplice.
Order reversed and the case remitted to the Appellate Division, Second Department, for review of the facts (CPL 470.25, subd 2, par [d]; 470.40, subd 2, par [b]) in a memorandum.